Title: From George Washington to George Clinton, 25 August 1775
From: Washington, George
To: Clinton, George



Dear Sir,
Camp at Cambridge Augt 25th 1775.

Mr White presented me with your favour of the 27th Ulto—you may rely upon it, that any Civilities which may be in my power to shew this young Gentleman shall not be wanting—if an acquaintance of mine, for whom I have wrote to Virginia (knowing his promptitude to business) should not come, as there is reason to doubt, I propose to take Mr White into my Family as an Aid de Camp—the mode by which the Congress have left the ultimate appointment of Officers in this Army, confines all Offices (in its consequences at least) to the Governments in which the Regiments Originated; as, without the gift of Prophecy, I think it may be foretold, that no volunteers, not of those Governments to which the Regiments belong, will come in for a share; the propriety, & good policy of which, I leave you to judge of. I am with sincere esteem Dr Sir Yr most Obedt H: Servt

Go: Washington


P.S. I refer you to my Public Letters for the Occurrances of the Army &ca.

